                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA             )
                                     )
     v.                              )         1:13CR435-1
                                     )
BRIAN DAVID HILL                     )


                                     ORDER

     This case is before the court on several motions by the

Defendant, Brian David Hill:         Motion for Sanctions and to Vacate

Judgment    in      Plaintiff's/Respondent's         Favor     (Doc.    199);

Petitioner's Second Motion for Sanctions and to Vacate Judgment

that was in Plaintiff's/Respondent's Favor (Doc. 206); Request

that the U.S. District Court Vacate Fraudulent Begotten Judgment,

Vacate the Frauds upon the Court against Brian David Hill (Doc.

217); Petitioner's third Motion for Sanctions, Motion for Default

Judgment   in    2255   case   and   to   Vacate   Judgment    that    was   in

Plaintiff/Respondent's favor         (Doc. 222); and Motion to Grant Four

Pending uncontested Motions (Doc. 264).

     Having reviewed all the pending motions,

     IT IS ORDERED as follows:

     1.    Mr. Hill’s Motion for Sanctions and to Vacate Judgment

in   Plaintiff's/Respondent's        Favor   (Doc.   199)     is   DENIED    as

meritless as filed, as is the Request that the U.S. District Court

Vacate Fraudulent Begotten Judgment, Vacate the Frauds upon the




       Case 1:13-cr-00435-TDS Document 268 Filed 11/17/20 Page 1 of 3
Court against Brian David Hill (Doc. 217), which is DENIED as

meritless as filed to the extent it involves the same issues as,

or is filed in support of, the Motion for Sanctions and to Vacate

Judgment    in    Plaintiff's/Respondent's           Favor,    and     is   otherwise

DENIED without prejudice.            The proper route for attacking the

court’s     judgment    as    to   Mr.    Hill’s     first    supervised      release

revocation, following an unsuccessful appeal, would have been a

motion pursuant to 28 U.S.C. § 2255.                Mr. Hill can obtain proper

forms from the Clerk of Court and file such a motion should he

choose.     However, by stating such, the court does not intimate

that any such motion should be successful.               The court cautions Mr.

Hill    that     this   Order      does     not    affect     the    timeliness    or

successiveness of any § 2255 motion, and the parties can litigate

those issues as appropriate if Mr. Hill files a § 2255 motion.

       2.    Mr. Hill’s Second Motion for Sanctions and to Vacate

Judgment that was in Plaintiff's/Respondent's Favor (Doc. 206) is

DENIED as meritless as filed, as is the Request that the U.S.

District Court Vacate Fraudulent Begotten Judgment, Vacate the

Frauds upon the Court against Brian David Hill (Doc. 217), which

is DENIED as meritless as filed to the extent it involves the same

issues as, or is filed in support of, the Second Motion for

Sanctions        and     to        Vacate         Judgment      that        was    in

Plaintiff's/Respondent's Favor, and is otherwise DENIED without

prejudice.       Mr. Hill can obtain proper forms from the Clerk of




        Case 1:13-cr-00435-TDS Document 268 Filed 11/17/20 Page 2 of 3
Court and file a § 2255 motion should he choose.             However, by

stating such, the court does not intimate that any such motion

should be successful.    And again, the court cautions Mr. Hill that

this Order does not affect the timeliness or successiveness of any

§ 2255 filing, and the parties can litigate those issues as

appropriate if Mr. Hill files a § 2255 motion.

     3.   Mr.   Hill’s   Third   Motion   for   Sanctions,    Motion   for

Default Judgment in 2255 case and to Vacate Judgment that was in

Plaintiff/Respondent's Favor (Doc. 222) is DENIED as both MOOT in

light of the denial of the prior § 2255 motion and as being

frivolous.

     4.   Mr. Hill’s Motion to Grant Four Pending Uncontested

Motions (Doc. 264) is DENIED in light of the court’s denial of all

of the other motions noted above.




                                          /s/   Thomas D. Schroeder
                                       United States District Judge


November 17, 2020




      Case 1:13-cr-00435-TDS Document 268 Filed 11/17/20 Page 3 of 3
